Citation Nr: 1401229	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-25 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for vertigo.

2. Entitlement to service connection for a psychiatric disability, characterized as posttraumatic stress disorder (PTSD) and depression.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter is on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  .   

The Veteran testified before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is of record.

The Veteran has submitted additional evidence since the most recent adjudicative decision by the RO.  However, he waived his right to RO review of that evidence.  Therefore, review of the claims at will not result in prejudice to the Veteran.  


FINDINGS OF FACT

1. At the February 2012 hearing, the Veteran requested that his claim for service connection for vertigo be withdrawn.

2. Sleep apnea, bilateral hearing loss, depression, and chronic headaches were not shown in service or for many years thereafter, and are unrelated to active duty service.

3. PTSD is not currently shown. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for vertigo have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2. A psychiatric disability, characterized as PTSD and depression, was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

3. Bilateral hearing loss was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2013).

4. A chronic headache disability was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

5. Sleep apnea was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

A Veteran may withdraw an appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2013).  When a Veteran does so, the withdrawal creates a situation in which an allegation of error of fact or law no longer exists.  Therefore, the Board does not have jurisdiction to review the appeal, and dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2013).

At the hearing before the Board in February 2012, the Veteran requested that his claim for service connection for vertigo be withdrawn.  The Board concludes that further action with regard to this claim is not appropriate.  The Board no longer has jurisdiction over the appeal and must dismiss the appeal for service connection for vertigo.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and representative, if any, prior to the initial decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in February 2010 that fully addressed all notice elements and was sent prior to the initial RO decision.  

The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, and notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting in the procurement of service medical records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service medical records and VA outpatient treatment records.  The Veteran submitted his own statements, and statements from others, in support of his claim.  The Veteran attended a hearing before the undersigned Veterans Law Judge in February 2012.  

The Board acknowledges that a VA medical opinion was not obtained regarding any of the issues on appeal.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

A VA medical examination is not required as a matter of course in every disability case involving a nexus issue.  Where only a conclusory generalized statement is provided by the veteran, an examination may not be required. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Here, the Board finds that the Veteran's disorders were not shown in service or for many years after service.  Without indication that the disabilities are related to service, a VA examiner would be substantially unable to provide a meaningful opinion.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran has submitted claims seeking service connection for a psychiatric disability, claimed both as PTSD and depression, sleep apnea, headaches, and bilateral hearing loss.  His contentions were described at his hearing before the Board in February 2012.  He stated that his hearing impairment resulted from acoustic trauma he experienced while deployed in Korea.  Although underwent small arms training during recruit training, he downplayed the impact of that, as he wore hearing protection.

Regarding his claimed psychiatric disabilities, the Veteran asserted that his symptoms, characterized by nightmares and other sleep difficulty, were related to his experiences while in Korea.  He also stated his belief that he had sleep apnea since service, since he was known by fellow soldiers to snore while on active duty.  Finally, he stated that his headaches began in service, although he could not be sure that he received documented treatment in service for headaches, and that the headaches had increased in frequency since that time.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be chronic under 38 C.F.R. § 3.309(a), which includes sensorineural hearing loss.  Service connection will also be presumed for such disorders if manifest to a compensable degree within one year after discharge from service. 38 C.F.R. §§ 3.307, 3.309 (2013).  On the other hand, headaches, sleep apnea and non-psychotic psychiatric disorders are not considered chronic diseases under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

Service connection may only be granted for a current disability; when a claimed disability is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Sleep Apnea, Depression, and Headaches

The Board finds that service connection is not warranted for the Veteran's sleep apnea, depression, or headaches.  As an initial matter the service medical records do not show complaints of, treatment for, or a diagnosis related to any of the claimed disabilities while in service.  Significantly, the Veteran's separation physical examination in August 1970 does not show any complaints of or observed symptoms related to depression, sleep apnea, or headaches.  

The post-service evidence does not show symptoms related to sleep apnea or depression for many years after the Veteran left active duty service.  Specifically, the earliest indication of a sleep apnea diagnosis was during a July 2008 evaluation which noted that he had been diagnosed with sleep apnea approximately nine years before, or some time in 1999.  While it is unclear precisely when the Veteran was first diagnosed with depression, he stated at his hearing before the Board that he was initially diagnosed by his primary VA physician, and there are no VA treatment records dated prior to 2008.  

Therefore, the earliest VA treatment records of record for either his sleep apnea or depression are approximately 29 and 38 years, respectively, after he left active duty.  Service connection for a disability such as sleep apnea and depression may not be shown simply based on continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Such a large gap in treatment also weighs against the Veteran's claim that the disabilities are related to service.

As for the Veteran's headaches, despite the fact that the Veteran has complained of experiencing headaches since service, there is no clinical evidence of any disability that may be the cause of these symptoms.  Specifically, no treating physician has related the Veteran's headache symptoms to a diagnosable disorder, nor has any physician identified the headaches as an actual disability.  Consequently, the Board concludes that the Veteran is experiencing headaches without an underlying pathology.  Furthermore, service connection may not be granted based on the mere assertion of symptoms alone without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  Furthermore, service connection requires the presence of a current disability.

While service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disabilities to active duty, despite his contentions to the contrary.  Significantly, none of the competent evidence of record indicates a relationship between any sleep apnea or depression and active duty, nor has any treating professional indicated such a relationship.

The Board has also considered the statements made by the Veteran relating his sleep apnea, depression, and headaches to his active service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, the Veteran is not competent to provide testimony regarding the etiology of any headaches, sleep apnea, or depression.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because those disabilities are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  The Veteran is able to discuss when he experiences headaches or symptoms of depression.  However, he is not competent to make the conclusion that such headaches or depressive symptoms are related to any underlying disability.  

The Board recognizes that, even though the Veteran is not competent to discuss the nature of the disorders, he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, in addition to the fact that he did not seek medical attention for any of the claimed disabilities for decades after leaving active duty, he did not assert that he had long term symptoms of any of the claimed disabilities to any treating professional until he submitted the claim on appeal.  That diminishes the probative value of his statements.  

The Board concludes that the preponderance of the evidence is against the claims for service connection for sleep apnea, depression, and headaches and there is no doubt to be otherwise resolved.  Therefore, the claims for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

The Veteran has also claimed entitlement to service connection for bilateral hearing loss.  Impaired hearing is characterized as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

Based on the audiological evidence of record, the Board finds that service connection is also not warranted for sensorineural hearing loss.  There is little evidence to indicate that the Veteran underwent significant acoustic trauma in service.  Namely, he was not in a military specialty where it could be reasonably concluded that he incurred acoustic trauma exposure.  In fact, although he has asserted that he was subjected to some gunfire in Korea, he acknowledged that it was sporadic in nature.  

At his entry physical examination on October 31, 1967, his thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
NT
20
LEFT
5
10
5
NT
5

While an audiometric evaluation was not performed during his separation physical examination in August 1970, a whispered voice test administered on that occasion was normal.  The Board understands that the whispered voice test is not as accurate as an audiometric examination.  However, the service record evidence does not show any complaint or finding of hearing loss during service.

The first indication of sensorineural hearing loss was not shown until an audiological examination in October 2009, where he exhibited tonal thresholds of 35 decibels or greater in both ears at all frequencies.  While that establishes the presence of impaired hearing for VA purposes, that evaluation was approximately 39 years after he left active duty.  38 C.F.R. § 3.385 (2013).  Therefore, continuous symptoms of sensorineural hearing loss since active duty has not been shown based on the clinical evidence.  Moreover, as the evidence does not indicate the presence of sensorineural hearing loss within one year of his leaving active duty, service connection is also not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013).  

An April 2011 private audiological report diagnosed moderate to severe sensorineural hearing loss of both ears.  That report noted a history of noise exposure due to aircraft.  The Veteran has not asserted that he was exposed to aircraft noise exposure during service.  Therefore, the Board finds that report does not attribute the Veteran's hearing loss to service.  Furthermore, the Veteran's military occupational specialty in service was cook in the United States Army.  The circumstances of his service do not suggest that he was exposed to extensive aircraft noise during service.

The Board has considered the Veteran's assertions of continuous hearing loss symptoms since service.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran is not competent to self diagnose sensorineural hearing loss, as that requires an audiometric evaluation administered by a trained professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  

Nevertheless, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, in addition to the fact that he did not seek medical attention for any hearing loss for decades after leaving active duty, it should be noted that he has not asserted long term symptoms to any treating professional until he submitted the claim on appeal.  That fact diminishes the probative value of his statements.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Moreover, the Board finds that the weight of the competent evidence does not attribute the Veteran's hearing loss to his active duty service, despite his contentions to the contrary.  The evidence of record and his testimony before the Board in February 2013 does not suggest that he was exposed to significant acoustic trauma during active duty, nor was he in a military specialty where such exposure could be presumed.  Additionally, none of the competent evidence of record indicates a relationship between any hearing loss and active duty, nor has any treating professional indicated such a relationship.

The Board has considered the Veteran's belief that his hearing loss is related to his active duty service.  However, he is not competent to provide testimony regarding the etiology of sensorineural hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because sensorineural hearing loss is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make and there are several types of hearing loss.  A layperson is not competent to diagnose the type or etiology of hearing loss.  Therefore, unsubstantiated statements regarding the claimed etiology of the Veteran's hearing loss are found to lack competency.  

The Board finds that the preponderance of the evidence is against the claim for service connection for hearing loss, and there is no doubt to be otherwise resolved.  Therefore, service connection for hearing loss must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

In order to establish service connection for PTSD, there must be a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  A diagnosis of PTSD must meet the requirements of the American Psychiatric Association's Diagnostic and Statistical Manual on Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2013).

Under the DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2013).

However, where VA determines that the Veteran did not engage in combat with the enemy or that the veteran engaged in combat with the enemy but the claimed stressor is unrelated to the combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2013); West v. Brown, 7 Vet. App. 70 (1994).

The extensive development normally required to corroborate stressors asserted by non-combat veterans is not required where lay testimony alone can established the occurrence of certain in-service stressors involving the fear of hostile military or terrorist activity, if there is a diagnosis of PTSD by a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) related to the fear of hostile military or terrorist activities.  38 C.F.R. §3.304(f)(3) (2013).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

The Veteran asserts that he has PTSD due to a number of stressors while serving in Korea.  In a March 2010 statement, he specifically recalled that he was fired upon while patrolling the demilitarized zone (DMZ) between North and South Korea, and also recalled an incident in 1968 where a mail truck was ambushed, resulting in the deaths of two servicemen.  He has also made non-specific references to being singled out by drill instructors due to his weight in recruit training.  

After a careful review of the evidence, the Board finds that service connection for PTSD is not warranted.  The evidence does not show that the Veteran has a valid diagnosis of PTSD.  On a few occasions where some PTSD symptoms were present.  For example, a PTSD screening in December 2009 found symptoms such as insomnia, irritability, and avoidance.  However, no diagnosis of PTSD was made on that occasion.  Moreover, while his primary physician observed that the Veteran exhibited symptoms of PTSD during an evaluation that same month, that physician did not formally diagnose PTSDs.  A mental health provider in June 2010 concluded that the Veteran did not meet the diagnostic criteria for PTSD.  

The Board concludes that PTSD has never been clinically diagnosed pursuant to the criteria of DSM-IV on any occasion by any mental health professional.  As PSTD is not currently shown, service connection for PTSD cannot be granted.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

Even if PTSD were diagnosed, service connection would still not be warranted, as none of the stressors the Veteran has mentioned could reasonably be corroborated.  For example, although he has made vague references to being humiliated during recruit training, he has not specified a particular incident, nor has he recalled an incident that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others.  Moreover, while he has recalled one instance where two fellow soldiers were killed in Korea, he has not been able to provide names, unit affiliations, or circumstances under which that claimed incident occurred.  As was set forth in a June 2010 VA memorandum, he was requested to provide further details of his stressor events, but did not respond with details that would allow VA to attempt to substantiate the claim incident.  The duty to assist is not a one-way street.  If a Veteran wants help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board has also considered the Veteran's statements of being fired upon at the DMZ in the context of the recent amendment to 38 C.F.R. § 3.304 (2013) which allows for service connection for PTSD based simply on the "fear of hostile military or terrorist activity."  However, that regulation is inapplicable here as the Board finds that the Veteran's allegations are not consistent with the nature of his service.  While there may have been some very minor conflicts along the Korean DMZ during the Veteran's active duty service, they were not so frequent or severe for the Board to reasonably conclude that the he was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  He has not provided sufficient detail to corroborate or substantiate the alleged incident or his involvement in any alleged incident.

The Board recognizes the Veteran's belief that he has PTSD that is related to his active duty service.  However, he is not competent to provide testimony regarding the etiology of psychiatric disorders such as PTSD.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because PTSD is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of PTSD lack competency.  

In conclusion, after a review of the competent evidence, and a number of statements by the Veteran and others who know him, the Board finds that the preponderance of the evidence weighs against entitlement to service connection for PTSD and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal on the issue of entitlement to service connection for vertigo is dismissed.

Service connection for a psychiatric disability, to include PTSD and depression, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for headaches is denied.

Service connection for sleep apnea is denied.  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


